Citation Nr: 1520983	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on January 11, 2010.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Fort Harrison, Montana.  


FINDINGS OF FACT

1.  The January 11, 2010, private treatment was not pre-authorized by VA.

2.  The Veteran is not service-connected for any disability, is not in receipt of a total disability rating, and was not participating in a rehabilitation program at the time of the treatment at issue.
 
3.  The January 11, 2010, private treatment was non-emergent.  


CONCLUSION OF LAW

The criteria for reimbursement of private medical expenses incurred on January 11, 2010, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. § 17.54 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is seeking payment for costs incurred for private medical care with Dr. T. on January 11, 2010.  The record reflects that he was referred to Dr. T. for dermatological care and was authorized by VA for a visit and a procedure, which was done on October 29, 2009.  The Veteran then went for a follow up visit on January 11, 2010, which was not pre-authorized.  The RO denied payment for this private medical care and the Veteran has perfected an appeal.  

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

In this case, the initial treatment by Dr. T. was recommended by the Veteran's VA primary care physician.  He was referred for removal of a skin lesion on the eyelid, which occurred on October 29, 2009.  This care was authorized and paid by VA.  The follow up care on January 11, 2010, however was not authorized in advance by VA.  The first indication of VA's awareness of this treatment appears to be the Health Insurance Claim Form submitted by the private physician for the $214.55 cost associated with the January 11, 2010 care.  Thus, the private medical treatment at issue was not authorized in advance by VA.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment; 38 U.S.C.A. §§ 1725 and 1728.  

38 U.S.C.A. § 1728 authorizes payment or reimbursement for qualifying emergency services provided for (a) service-connected conditions; (b) nonservice-connected conditions associated with and aggravating a service-connected disability; (c) any disability if the veteran has a service-connected disability that has been determined to result in total disability that is permanent in nature; or (d) any illness, injury, or dental condition of a veteran who is a participant of a vocational rehabilitation program that is determined to be medically necessary to make possible the veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. 

The Board has reviewed the Veteran's claims file.  He was not in receipt of a permanent and total disability rating or a participant of vocational rehabilitation at the time of the private treatment, and he is not service connected for any disability.  As such, reimbursement is not available under 38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet App. 45, 49 (1998) (all requirements of 38 U.S.C.A. § 1728 must be met before payment may be authorized). 

38 U.S.C.A. § 1725 authorizes payment or reimbursement for qualifying emergency services provided for nonservice-connected conditions in non-VA facilities.  In this case, the evidence does not show and the Veteran does not contend that the January 11, 2010, care at issue was emergent in nature.  Again, it was a follow-up visit after a dermatological procedure in October 2009.  Because, the treatment at issue was not emergency treatment, reimbursement is also not available under 38 U.S.C.A. § 1725.

Because the Veteran is not service connected for any disability, and was not seeking emergency care for a nonservice-connected disability, there is simply no legal basis upon which the Board can grant the benefit sought.  Reimbursement for unauthorized medical expenses cover only specific factual scenarios, none of which are met in this case.  

The Board recognizes the Veteran's argument that he only sought treatment via Dr. T. based upon his VA primary care physician's recommendation.  This argument is essentially one of fairness.  While the Board understands the Veteran's contention and sympathizes with the Veteran's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

Reimbursement for private medical expenses incurred on January 11, 2010, is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


